DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 and 3/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 16 are objected to because of the following informalities:
Claim 2, line 1 recites “the bi-directional fans”. For consistency in the language to claim 1, change the recitation to “the plurality of bi-directional fans”.  
Claim 2, line 5, insert “the” after “from”.
Claim 16, line 3, change “side” to “sides”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the lower bi-directional fan is inclined from the vertical direction to face towards one side from upper portion” in line 5. This renders the claim indefinite due to the one side from upper portion. Suggested correction: Change to “the lower bi-directional fan is inclined from the vertical direction to face towards one side of an upper portion” in claim 2.
Claim 3 recites “an upper portion” in line 2. It is unclear if the upper portion is the same as the upper portion in claim 1. Clarification is needed for the limitation. Suggested correction: Change to “the upper portion” in claim 3. 
Claim 3 recites “one side of the air purifier” in line 4. It is unclear if the one side is the same as the one side in claim 2. Clarification is needed for the limitation. Suggested correction: Change to “the one side of the air purifier” in claim 3. 
Claim 4 recites “one side of the air purifier” in line 3. It is unclear if the one side is the same as the one side in claim 2. Clarification is needed for the limitation. Suggested correction: Change to “the one side of the air purifier” in claim 4.
Claim 9 recites “air from the upper bi-directional fan” in line 2. It is unclear if the air from the upper bi-directional fan is the same as the air discharged from the upper bi-directional fan in claim 3. Clarification is needed for the limitation. Suggested correction: Change to “the air from the upper bi-directional fan” in claim 9.
Claim 9 recites “air from the lower bi-directional fan” in line 3. It is unclear if the air from the lower bi-directional fan is the same as the air discharged from the lower bi-directional fan in claim 3. Clarification is needed for the limitation. Suggested correction: Change to “the air from the lower bi-directional fan” in claim 9.
Claim 11 recites “air from the lower bi-directional fan” in line 2. It is unclear if the air from the lower bi-directional fan is the same as the air discharged from the lower bi-directional fan in claim 3. Clarification is needed for the limitation. Suggested correction: Change to “the air from the lower bi-directional fan” in claim 11.
Claim 12 recites “air from the lower bi-directional fan” in line 2. It is unclear if the air from the lower bi-directional fan is the same as the air discharged from the lower bi-directional fan in claim 3. Clarification is needed for the limitation. Suggested correction: Change to “the air from the lower bi-directional fan” in claim 12.
Claim 13 recites “air from the lower bi-directional fan” in line 2. It is unclear if the air from the lower bi-directional fan is the same as the air discharged from the lower bi-directional fan in claim 3. Clarification is needed for the limitation. Suggested correction: Change to “the air from the lower bi-directional fan” in claim 13.
Claim 17 recites “one side of the air purifier” in line 3. It is unclear if the one side is the same as the one side in claim 2 and 3. Clarification is needed for the limitation. Suggested correction: Change to “the one side of the air purifier” in claim 17.
Claim 17 recites “the other side” in line 5. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: Change to “an other side” in claim 17. 
Claim 20 recites “the other filter” in line 3. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: Change to “an other filter” in claim 20.
Regarding claims 5-8, 10, 14-15, 18-19, these claims depend off of indefinite claims, therefore, rendering the claims indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuhiro JP2013072583.
Regarding claim 1, Nobuhiro discloses:
An air purifier (Fig 3) comprising: a plurality of bi-directional fans (142 and 131), which are arranged to be misaligned in a vertical direction (142 and 131 are misaligned with each other in a vertical direction) such that discharge directions of discharge ports (Arrows pointing away from 37 and 44) are different from each other (All the discharge ports are different from one another).
Regarding claim 2, Nobuhiro discloses:
wherein the bi-directional fans include an upper bi-directional fan (Fig 3: 142) and a lower bi-directional fan (131), and 
a discharge port of the upper bi-directional fan (4b) faces upward (4b faces up), and 
a discharge port of the lower bi-directional fan (3b) is inclined from the vertical direction to face towards one side from upper portion (3b is inclined and faces towards the upper side of the fan).
Regarding claim 16, Nobuhiro discloses:
wherein the discharge directions of the discharge ports of the plurality of bi-directional fans are different from each other (Fig 3: All the discharge ports 37 and 44 are different from one another), and 
bi- directional intake ports (61 and 32) of the plurality of bi-directional fans are positioned on left and right side of the air purifier (61 is on the left and 32 on the right).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiro JP2013072583 in view of Hiroshi JP63286629.
Regarding claim 3, Nobuhiro discloses:
wherein air discharged from the upper bi-directional fan is discharged toward an upper portion of the air purifier (Fig 3: air from 142 discharges towards the upper portion of the case), and 
air discharged from the lower bi-directional fan is discharged toward the upper portion of the air purifier (131 discharges air towards the upper portion of the case).
However, Nobuhiro is silent as to:
air discharged from the lower bi-directional fan is selectively discharged toward the upper portion of the air purifier or discharged toward one side of the air purifier.
From the same field of endeavor, Hiroshi teaches:
air discharged from the lower bi-directional fan (Fig 2: 8b) is selectively discharged toward the portion (4f) of the air purifier or discharged toward one side of the air purifier (4e).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to have a side port that can be switched between passageways as taught by Hiroshi to shorten and change the arrival time of the air to the target for comfortableness and equalization of the temperature (Page 3, line 4-8 of English translation provided)
Regarding claim 4, Nobuhiro discloses all of the above limitations. However, Nobuhiro is silent as to:
wherein the discharge port of the lower bi-directional fan is in communication with a flow path provided on one side of the air purifier, and 
a flow path switching member is provided on the flow path.
From the same field of endeavor, Hiroshi teaches: 
wherein the discharge port of the lower bi-directional fan (Fig 2: 7b) is in communication with a flow path provided on one side of the air purifier (19 leads out the left side of the casing), and 
a flow path switching member is provided on the flow path (20).
The modification is taught in claim 4. 
Regarding claim 5, Nobuhiro discloses:
wherein the flow path (Fig 3: Path of 3b) is in communication with an upper discharge port positioned on an upper side of the air purifier (path of 3b is in communication with 37).
However, Nobuhiro is silent as to:
a side discharge port positioned on a side of the air purifier.
From the same field of endeavor, Hiroshi teaches: 
a side discharge port positioned on an another side of the air purifier (4e).
The modification is taught in claim 4. 
Regarding claim 6, Nobuhiro discloses all of the above limitations. However, Nobuhiro is silent as to:
wherein, when the flow path switching member is in a first position, the discharge port of the lower bi-directional fan is in communication with the upper discharge port, and Page 3 of 7Appl. No. Not Yet AssignedDocket No. HANOL-003PUS
when the flow path switching member is in a second position, the discharge port of the lower bi-directional fan is in communication with the side discharge port.
From the same field of endeavor, Hiroshi teaches: 
wherein, when the flow path switching member is in a first position, the discharge port of the lower bi-directional fan is in communication with the discharge port (Fig 1: 20 allows for fan 6b to be in communication with port 4f in one position), and Page 3 of 7Appl. No. Not Yet AssignedDocket No. HANOL-003PUS
when the flow path switching member is in a second position, the discharge port of the lower bi-directional fan is in communication with the side discharge port (Fig 1: 20 allows for fan 6b to be in communication with port 4e in another position).
The modification is taught in claim 4. 
The combination would result in: wherein, when the flow path switching member is in a first position, the discharge port of the lower bi-directional fan is in communication with the upper discharge port.
Regarding claim 7, Nobuhiro discloses all of the above limitations. However, Nobuhiro is silent as to:
wherein, in the first position, the flow path switching member closes the side discharge port.
From the same field of endeavor, Hiroshi teaches: 
wherein, in the first position, the flow path switching member closes the side discharge port (Fig 1: 4e is closed in the first position).
The modification is taught in claim 4. 
Regarding claim 8, Nobuhiro discloses:
wherein the discharge port of the upper bi-directional fan is in communication with the upper discharge port (Fig 3: 3b is in communication with 37).
Regarding claim 9, Nobuhiro discloses
wherein, when the flow path switching member is in the first position, air from the upper bi-directional fan is discharged through the upper discharge port (Fig 3: Air from 142 is discharged through 4b and 44), and 
when the flow path switching member is in the second position, the air from the upper bi-directional fan is discharged through the upper discharge port (Fig 3: Air from 142 is discharged through 4b and 44).
However, Nobuhiro is silent as to:
wherein, when the flow path switching member is in the first position, air from the lower bi-directional fan are discharged through the upper discharge port, and 
when the flow path switching member is in the second position, the air from the lower bi-directional fan is discharged through the side discharge port.
From the same field of endeavor, Hiroshi teaches: 
wherein, when the flow path switching member is in the first position, air from the lower bi-directional fan are discharged through the discharge port (Fig 1: 20 allows for fan 6b to be in communication with port 4f in one position), and 
when the flow path switching member is in the second position, the air from the lower bi-directional fan is discharged through the side discharge port (Fig 1: 20 allows for fan 6b to be in communication with port 4e in another position).
The modification is taught in claim 4. 
The combination would result in: wherein, when the flow path switching member is in the first position, air from the lower bi-directional fan are discharged through the upper discharge port.
Regarding claim 10, Nobuhiro discloses
wherein RPMs of the upper bi-directional fan and the lower bi-directional fan are independently controlled (Par 53: the air volume is controlled for each motor drive circuit).
Regarding claim 11, Nobuhiro discloses:
wherein, in the air purifier, the flow path switching member is controlled such that air from the lower bi-directional fan is discharged to the upper discharge port in fine dust purification mode or remote purification mode, and RPM of the upper bi-directional fan is controlled to be further increased (Par 72: When the degree of dirt is high the air blown is increased). 
Regarding claim 12, Nobuhiro discloses:
wherein, in the air purifier, the flow path switching member is controlled such that air from the lower bi-directional fan is discharged to the upper discharge port in a large dust purification mode or a near-zone purification mode, and RPM of the lower bi-directional fan is controlled to be further increased  (Par 72: When the degree of dirt is high the air blown is increased).
Regarding claim 13, Nobuhiro discloses all of the above limitations. However, Nobuhiro is silent as to:
wherein, in the air purifier, the flow path switching member is controlled such that air from the lower bi-directional fan is discharged to the side discharge port in a multi-room purification mode or a cooling mode.
From the same field of endeavor, Hiroshi teaches: 
wherein, in the air purifier, the flow path switching member is controlled such that air from the lower bi-directional fan is discharged to the side discharge port (Page 3, line 4-8 of English translation provided: The flow path is controlled and switch to provide a different blowing direction).
The modification is taught in claim 4. 
The combination would result in: wherein, in the air purifier, the flow path switching member is controlled such that air from the lower bi-directional fan is discharged to the side discharge port in a multi-room purification mode or a cooling mode.
Regarding claim 14, Nobuhiro discloses all of the above limitations. However, Nobuhiro is silent as to:
wherein the flow path switching member is controlled in accordance with RPM of the lower bi-directional fan.
From the same field of endeavor, Hiroshi teaches: 
wherein the flow path switching member is controlled in accordance with RPM of the lower bi-directional fan(Page 3, line 4-8 of English translation provided: The flow path is controlled and switch to provide a different blowing direction).
The modification is taught in claim 4. 
Regarding claim 15, Nobuhiro discloses:
wherein, when the flow path switching member is operated upward to cross the flow path, RPM of the lower bi-directional fan is increased (Par 60: The lower adjustment angle is controlled to the response of the control signal to change the direction of the wind depending on the air mode).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiro JP2013072583 and Hiroshi JP63286629 as applied to claim 3 above, and further in view of Lee US 20060078424.
Regarding claim 17, Nobuhiro discloses all of the above limitations. However, Nobuhiro is silent as to:
wherein a first intake port of the upper bi-directional fan and a first intake port of the lower bi- directional fan are positioned on one side of the air purifier, and 
a second intake port of the upper bi-directional fan and a second intake port of the lower bi-directional fan are positioned on the other side of the air purifier.
From the same field of endeavor, Lee teaches: 
a first intake port of the lower bi- directional fan are positioned on one side of the air purifier (Fig 1: 20 on one side of a lower fan), and 
a second intake port of the lower bi-directional fan are positioned on the other side of the air purifier (Fig 1: 20 on another side of a lower fan).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fans of Nobuhiro to have two intakes each as taught by Lee to increase the air intake of the fan to allow for the adjustable blowing directions (Par 2). 
The combination would result in: wherein a first intake port of the upper bi-directional fan and a first intake port of the lower bi- directional fan are positioned on one side of the air purifier, and a second intake port of the upper bi-directional fan and a second intake port of the lower bi-directional fan are positioned on the other side of the air purifier.
Regarding claim 18, Nobuhiro discloses:
wherein any one of a dehumidification module and a humidification module (Fig 3: 5) is positioned outside the first intake port of the lower bi-directional fan.
However, Nobuhiro is silent as to:
wherein any one of a dehumidification module and a humidification module is positioned outside the first intake port of the upper bi-directional fan, the second intake port of the upper bi-directional fan, the first intake port of the lower bi-directional fan, and the second intake port of the lower bi-directional fan, respectively. 
From the same field of endeavor, Lee teaches: 
two intake ports for a fan (Fig 1: 20 for fan 11).
This combination is taught in claim 17. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified humidification filter over the intake as taught by Nobuhiro over all of the intake ports since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04(VI)(B)).
The combination would result in: wherein any one of a dehumidification module and a humidification module is positioned outside the first intake port of the upper bi-directional fan, the second intake port of the upper bi-directional fan, the first intake port of the lower bi-directional fan, and the second intake port of the lower bi-directional fan, respectively.
Regarding claim 19, Nobuhiro discloses:
wherein a flow path blocking member (Fig 3, Par 32: 32) is positioned outside the first intake port of the lower bi- directional fan.
However, Nobuhiro is silent as to:
wherein a flow path blocking member  is positioned outside the first intake port of the upper bi- directional fan, the second intake port of the upper bi-directional fan, the first intake port of the lower bi-directional fan, and the second intake port of the lower bi-directional fan, respectively.
From the same field of endeavor, Lee teaches: 
two intake ports for a fan (Fig 1: 20 for fan 11).
This combination is taught in claim 17. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified rear panel over the intake port as taught by Nobuhiro over all of the intake ports since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04(VI)(B)).
The combination would result in: wherein a flow path blocking member  is positioned outside the first intake port of the upper bi- directional fan, the second intake port of the upper bi-directional fan, the first intake port of the lower bi-directional fan, and the second intake port of the lower bi-directional fan, respectively.
Regarding claim 20, Nobuhiro discloses:
wherein one filter (Fig 3: 111) is positioned over the first intake port of the lower bi-directional fan
However, Nobuhiro is silent as to:
wherein one filter is positioned over the first intake port of the upper bi-directional fan and the first intake port of the lower bi-directional fan, the other filter is positioned over the second intake port of the upper bi-directional fan and the second intake port of the lower bi-directional fan, and a filter frame is positioned only on outermost sides of the filters.
From the same field of endeavor, Lee teaches: 
two intake ports for a fan (Fig 1: 20 for fan 11).
This combination is taught in claim 17. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a filter over the intake port as taught by Nobuhiro over all of the intake ports since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04(VI)(B)).
The combination would result in: wherein one filter is positioned over the first intake port of the upper bi-directional fan and the first intake port of the lower bi-directional fan, the other filter is positioned over the second intake port of the upper bi-directional fan and the second intake port of the lower bi-directional fan, and a filter frame is positioned only on outermost sides of the filters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745